UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4514


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO O. CURRY, II,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cr-00163-WDQ-1)


Submitted:   May 30, 2014                     Decided:   June 5, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lee Ann Anderson McCall, Amanda F. Davidoff, Elizabeth A.
Cassady, Jared P. Roscoe, James H. Congdon, SULLIVAN & CROMWELL
LLP, Washington, D.C., for Appellant. Rod J. Rosenstein, United
States Attorney, Gregory R. Bockin, David I. Sharfstein,
Assistant United States Attorneys, Hannah E. Logue, Student Law
Clerk, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricardo O. Curry, II, was convicted following a jury

trial of two counts of aiding in the preparation of a fraudulent

tax return, in violation of 26 U.S.C. § 7206(2) (2012), four

counts of bankruptcy fraud, in violation of 18 U.S.C. §§ 157(2),

2 (2012), four counts of falsification of records in bankruptcy,

in violation of 18 U.S.C. §§ 1519, 2 (2012), and making false

statements in connection with a bankruptcy case, in violation of

18 U.S.C. §§ 152(2), 2 (2012).                       Curry received a total sentence

of eighty-seven months’ imprisonment.                        On appeal, Curry argues

that    the        district   court     (1)          erred   in    determining      that   he

knowingly,          intelligently,         and       voluntarily     waived       his   Sixth

Amendment right to counsel; and (2) failed to adequately protect

his due process rights.              We affirm.

               The Sixth Amendment guarantees criminal defendants the

right    to    counsel,       and,    if    indigent,        the    right    to    appointed

counsel.           Gideon v. Wainwright, 372 U.S. 335, 344-45 (1963);

Johnson       v.    Zerbst,   304    U.S.        458,    462-63    (1938).        The   Sixth

Amendment’s guarantee of counsel also “necessarily implies the

right of self-representation.”                    Faretta v. California, 422 U.S.

806,    832    (1975).        The    right       to     self-representation        “must   be

preserved even if the court believes that the defendant will

benefit       from     the    advice       of        counsel.”       United       States   v.

Singleton, 107 F.3d 1091,              1095-96 (4th Cir. 1997).

                                                 2
               This    Court       reviews        de    novo    a     district      court’s

determination that a defendant has waived his Sixth Amendment

right to counsel.            Id. at 1097 n.3.           A defendant who asserts the

right     of    self-representation             must     do     so    (1)    clearly       and

unequivocally;         (2)    knowingly,      intelligently,          and    voluntarily;

and (3) in a timely fashion.                  United States v. Frazier-El, 204

F.3d    553,    558    (4th    Cir.    2000).           “The    requirement        that    the

assertion       be    clear    and    unequivocal        is     necessary     to    protect

against    an    inadvertent         waiver     of     the    right   to    counsel       by   a

defendant’s occasional musings,” and “prevents a defendant from

taking advantage of and manipulating the mutual exclusivity of

the rights to counsel and self-representation.”                             United States

v. Bush, 404 F.3d 263, 271 (4th Cir. 2005) (internal quotation

marks omitted).

               A defendant “should be made aware of the dangers and

disadvantages of self-representation, so that the record will

establish that he knows what he is doing and his choice is made

with eyes open.”             Faretta, 422 U.S. at 835 (internal quotation

marks omitted).         “The determination of whether there has been an

intelligent      waiver       of   right   to      counsel     must    depend,      in    each

case, upon the particular facts and circumstances surrounding

that case, including the background, experience, and conduct of

the accused.”         Johnson, 304 U.S. at 464; see Singleton, 107 F.3d

at 1097-98.

                                              3
             We conclude that the district court did not err in

granting Curry’s request to waive counsel and proceed pro se.

Our review of the record demonstrates that Curry clearly and

unequivocally          asserted         his     right          to     self-representation.

Throughout        the        proceedings,            Curry       never     requested           the

appointment       of    counsel     and       did    not      avail    himself      of    standby

counsel     but    remained        adamant      about         his     desire   to     represent

himself.

             Curry’s election to proceed pro se was also knowing,

intelligent, and voluntary.                    The record reflects that at the

time he waived his right to counsel, Curry understood the legal

proceedings and was aware of the nature of the charges against

him   and   the    penalties        he    faced          if   convicted.         On      multiple

occasions,    Curry          was   informed         of   the    disadvantages         of    self-

representation and was advised to obtain counsel.                              Despite these

safeguards, he elected to proceed pro se.

             Curry also argues that the district court erred in

failing to sua sponte terminate his self-representation when it

became apparent during the trial that he would not participate

in the proceeding.             Although a “trial judge may terminate self-

representation          by    a    defendant         who      deliberately       engages        in

serious and obstructionist misconduct,” Faretta, 422 U.S. at 834

n.46,   Curry’s        failure     to    effectively           defend     himself        did   not

significantly          obstruct      or       disrupt          the     trial     proceedings.

                                                4
Moreover, “a criminal defendant’s ability to represent himself

has     no    bearing     upon        his       competence     to    choose       self-

representation.”         Godinez v. Moran, 509 U.S. 389, 400 (1993).

“[A]lthough [a defendant] may conduct his own defense ultimately

to his own detriment, his choice must be honored out of that

respect for the individual which is the lifeblood of the law.”

Faretta, 422 U.S. at 834.              Therefore, the adequacy of Curry’s

performance during trial has no bearing on the fact that his

waiver of counsel was knowing, intelligent, and voluntary.

              Next, Curry contends that he was denied his right to a

fair trial under the Due Process Clause.                      “[T]he right of an

accused in a criminal trial to due process is, in essence, the

right    to   a   fair   opportunity        to    defend     against      the   State’s

accusations.”       Montana      v.    Egelhoff,     518     U.S.   37,    52   (1996).

While Curry opted not to participate in the jury selection, call

witnesses or present evidence, or make objections during trial,

the district court provided Curry every opportunity to defend

against the charges, including the opportunity to cross-examine

witnesses and to testify in his own defense, and provided him

the benefit of standby counsel.

              Because these procedural safeguards were available to

Curry, he was afforded the protections of the due process of the

law.    His refusal to take advantage of those protections is not

equivalent to their denial.             Again, while Curry “conduct[ed] his

                                            5
own defense ultimately to his own detriment,” Faretta, 422 U.S.

at 834, the district court honored his choice by abstaining from

interfering with his right to self-representation.                We therefore

conclude   that       Curry   has   not   demonstrated    that   the    district

court’s conduct resulted in an unfair trial.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral   argument      because   the   facts    and   legal

contentions     are    adequately    presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          6